UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7342


JEROME JULIUS BROWN,

                Plaintiff - Appellant,

          v.

STATE COMPTROLLER OF MARYLAND; PETER FRANCHOT, Comptroller,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:12-cv-01881-ELH)


Submitted:   February 4, 2013             Decided:   February 8, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome Julius Brown appeals the district court’s order

dismissing his civil complaint.            We have reviewed the record and

find   no   reversible     error.     Accordingly,    we   affirm   for   the

reasons     stated   by   the   district    court.   See   Brown    v.   State

Comptroller of Md., No. 1:12-cv-01881-ELH (D. Md. filed June 28,

2012; entered June 29, 2012).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2